DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive.  Applicant asserts that Im discloses a plurality of nozzles but it does not disclose first and second port receiving pipes arranged vertically at the first area.  Although Applicant asserts that Im discloses, “at best, multiple gasket nozzles,” this ignores the necessity of corresponding port receiving pipes associated with the nozzles to deliver wash water to the nozzles.  It is clear from Im’s disclosure that multiple nozzles 160 and 170 would require port receiving pipes for each nozzle.  Applicant’s further remarks are based on its erroneous assumption that the depicted port receiving pipes 123 and 124 are the only ones disclosed.

Response to Amendments
The rejections of claims 2 and 5 under 35 USC 102(a)(1) set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 14, 15, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20140033449 by Im et al.
As to claim 1, Im discloses a washing machine comprising a casing 110 (fig. 1) with an entry hole; a tub 132 defining a tub opening at a front of the tub; a drum 134; a gasket 120 comprising a body defining a passage between the entry hole and tub opening (fig. 1), the body having first and second areas corresponding to bilateral areas of the body (fig. 5, left and right bilateral areas), a plurality of nozzles 160, 170 at an inner surface of the body, and a plurality of port receiving pipes 123, 124 that protrude from an outer circumferential surface of the body to communicate with the nozzles; a plurality of outlet ports 157 (fig. 6) inserted into the port receiving pipes (para. 81); and a pump 148 (fig. 4), wherein the plurality of port receiving pipes comprise first and second pipes (paras. 67-68, a plurality of nozzles 160, 170 and respective pipes 123, 124 may be provided to spray water into the drum) arranged in a vertical direction at the first area of the body (providing additional nozzles 160, 170 would necessarily require the nozzles and their respective pipes to be vertically arranged; i.e. an additional left-side nozzle 160 and pipe 123 must be above or below the depicted nozzle 160, and an additional right-side nozzle 170 and pipe 124 must be above or below the depicted nozzle 170), and wherein the first and second port receiving pipes 123 (at the first, left-side area) extend parallel to each other (fig. 5, para. 77, the pipes 123, 124 extend horizontally).

As to claim 4, Im discloses third and fourth pipes (paras. 67-68, a plurality of nozzles 160, 170 and respective pipes 123, 124 may be provided to spray water into the drum) arranged in a vertical direction at the second area of the body (providing additional nozzles 160, 170 would necessarily require the nozzles and their respective pipes to be vertically arranged; i.e. an additional left-side nozzle 160 and pipe 123 must be above or below the depicted nozzle 160, and an additional right-side nozzle 170 and pipe 124 must be above or below the depicted nozzle 170), and wherein the third and fourth port receiving pipes 124 (at the second, right-side area) extend parallel to each other (fig. 5, para. 77, the pipes 123, 124 extend horizontally).
As to claim 5, Im discloses that the third and fourth pipes would extend from the gasket body in a second direction (fig. 5, para. 77, pipes 123, 124 extend from the gasket body; the addition of a second pipe 124, paras. 67-68, would result in the pipes 124 in the second area extending in a second, right direction).
As to claim 7, Im discloses that the gasket comprises a casing coupling part 128 (fig. 10, para. 108); and a tub coupling part 126, and wherein the gasket body extends from the casing coupling part to the tub coupling part.
As to claim 8, Im discloses that the gasket body comprises a rim part (see annotated fig. 10 below) extending from the casing coupling part 128 to the tub 


    PNG
    media_image1.png
    426
    380
    media_image1.png
    Greyscale

As to claim 14, Im discloses third and fourth pipes (paras. 67-68, a plurality of nozzles 160, 170 and respective pipes 123, 124 may be provided to spray water into the drum) arranged in a vertical direction at the second area of the body (providing additional nozzles 160, 170 would necessarily require the nozzles and their respective pipes to be vertically arranged; i.e. an additional left-side nozzle 160 and pipe 123 must 
As to claim 15, Im discloses third and fourth pipes (paras. 67-68, a plurality of nozzles 160, 170 and respective pipes 123, 124 may be provided to spray water into the drum) arranged in a vertical direction at the second area of the body (providing additional nozzles 160, 170 would necessarily require the nozzles and their respective pipes to be vertically arranged; i.e. an additional left-side nozzle 160 and pipe 123 must be above or below the depicted nozzle 160, and an additional right-side nozzle 170 and pipe 124 must be above or below the depicted nozzle 170), wherein the third and fourth port receiving pipes 124 (at the second, right-side area) extend parallel to each other 
As to claim 30, Im discloses that the first and second pipes would horizontally extend in a first direction (fig. 5, para. 77, pipes 123, 124 horizontally; the addition of a second pipe 123, paras. 67-68, would result in the pipes 123 in the first area extending in a first, left direction).
As to claim 31, Im discloses that the third and fourth pipes would horizontally extend in a second direction (fig. 5, para. 77, pipes 123, 124 horizontally extend; the addition of a second pipe 124, paras. 67-68, would result in the pipes 124 in the second area extending in a second, right direction).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140033449 by Im et al. in view of EP2634303A1 by Wakita et al.
As to claim 3, while Im teaches first and second port receiving pipes 123 vertically arranged (see discussion above), it does not teach a particular location of the pipes in the first (left-side) area.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Im to have a first pipe vertically above a middle portion of the gasket and a second pipe vertically below a middle portion of the gasket.  Wakita teaches a washing machine with nozzles 26 (which would have respective port receiving pipes; fig. 16), of which nozzles 26a, 26b are vertically above a middle portion of the gasket, and nozzles 26c, 26d are vertically below a middle portion of the gasket.  Wakita teaches that the location of the nozzles allows for wash water to be jetted along upward, downward, leftward, and rightwards directions in order to expose laundry to wash water more frequently and uniformly regardless of the location of the laundry in the drum (para. 64).  One of ordinary skill in 
As to claim 6, while Im teaches first and second port receiving pipes 123 vertically arranged in the first area and third and fourth port receiving pipes 124 vertically arranged in the second area (see discussion above), it does not teach a particular location of the pipes in that the first and third (upper) pipes are at the same height, and the second the fourth (lower) pipes are at the same height.  However, Wakita teaches left-right symmetry among its nozzles (and respective port receiving pipes), which would result in the first and third pipes being along the same horizontal line, and the second and fourth pipes being along the same horizontal line, which would be obvious for the reasons taught by Wakita discussed above.
As to claim 32, Wakita teaches a nozzle 26a (fig. 16) that would correspond to a first port receiving pipe above a horizontal center line and a nozzle 26c that would correspond to a second port receiving pipe below the horizontal center line, the distance between the first pipe and horizontal line being greater than a distance between the second pipe and the horizontal line.
As to claim 33, Wakita teaches that a distance between the nozzle 26a (that would correspond to the first port receiving pipe) and a vertical center line is less than a 
As to claim 34, Wakita teaches that the nozzle 26a (that would correspond to the first port receiving pipe) and nozzle 26h (that would correspond to the third port receiving pipe) are aligned in a first straight line, and that the nozzle 26c (that would correspond to the second port receiving pipe) and nozzle 26f (that would correspond to the fourth port receiving pipe) are aligned in a second straight line (fig. 16).

Allowable Subject Matter
Claims 9-13, 35, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Im does not teach particulars of the lengths of its port receiving pipes, and nothing in the prior art of record presents teachings that would have motivated one of ordinary skill in the art to have made the pipes with different lengths.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SPENCER E. BELL/Primary Examiner, Art Unit 1711